DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13-18 and 20-23 are pending.
Claims 2, 12 and 19 are cancelled. 
Examiner decided to withdraw 112 rejection because applicant’s amendment overcome the rejections.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1, 3-11, 13-18 and 20-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Babazadeh et al (USPGPUB 2015/0275862) discloses a method and a power plant controller arranged to carry out the method. The method is on an intelligent dispatching of the power production to wind turbines and optional compensation equipment of a wind power plant, as the power producing units of a wind power plant, Esbensen et al (USPGPUB 2015/0097373) discloses an automatic adjustment system for a variable-speed wind turbine is provided, having a power vector generator for generating a power vector (P.sub.vec) of wind turbine output power; a mapping unit for establishing relationships (.beta..sub.vec, .omega..sub.vec) between wind turbine output power and rotational speed and pitch angle on the basis of the power vector (P.sub.vec) and an operational trajectory of the wind turbine, and Caldwell et al. (USPPUB 2013/0221676) disclosed a wind turbine generator (100), or other energy extraction device, has a hydraulic circuit comprising a hydraulic pump (129) driven by a 
Claim 1, determining, using one or more sensors of the wind turbine, a first power production level of the wind turbine; determining, during an unconstrained operation of the wind turbine, one or more available power correction values based on the first power production level; determining, during a constrained operation of the wind turbine, an estimated available power value using one or more wind power parameters applied to a predefined model for estimating an available power of the wind turbine, wherein the constrained operation comprises a derated operation of the wind turbine; adjusting, during the constrained operation, the estimated available power value using the one or more available power correction values to produce an available power value indicating the available power of the wind turbine; and controlling, during the constrained operation and using the available power value, the wind turbine to produce a second power production level.
Claim 11, a generator configured to produce electrical power; one or more sensors; and a control arrangement comprising one or more computer processors that are communicatively coupled with the generator, the control arrangement configured to: determine, using the one or more sensors, a first power production level of the .
Claim 18,  measure, using one or more sensors of the wind turbine, a first power production level of the wind turbine; determine, during an unconstrained operation of the wind turbine, one or more available power correction values based on the measured first power production level; Page 6PATENT App. Ser. No.: 16/619,691 Atty. Dkt. No.: 2017P00040WOUS (KIHHA) determine, durinq a constrained operation of the wind turbine, an estimated available power value using one or more wind power parameters applied to a predefined model for estimating an available power of the wind turbine, wherein the constrained operation comprises a derated operation of the wind turbine; adjust, durinq the constrained operation, the estimated available power value using the one or more available power correction values to produce an available power value indicating the available power of the wind turbine; and control, during the constrained operation and using the available power value, the wind turbine to produce a second power production level.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119